United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3823
                        ___________________________

                                   Shawn Mahler

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                     Schreiter Ready-Mix & Materials, Inc.

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: June 28, 2022
                               Filed: July 11, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

    Missouri resident Shawn Mahler appeals the district court’s1 adverse grant of
summary judgment in his employment discrimination action against his employer,

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
Schreiter Ready-Mix & Materials, Inc. (Schreiter). We affirm the grant of summary
judgment. See Liles v. C.S. McCrossan, Inc., 851 F.3d 810, 817 (8th Cir. 2017).
Upon careful review, we agree with the district court that Mahler failed to timely
exhaust administrative remedies as to his hostile work environment claims, as he did
not file his charge of discrimination within 300 days of his last day of work. See 42
U.S.C. § 2000e-5(e)(1); AMTRAK v. Morgan, 536 U.S. 101, 112, 122 (2002); Moses
v. Dassault Falcon Jet - Wilmington Corp, 894 F.3d 911, 920 (8th Cir. 2018); Hutson
v. Wells Dairy, Inc., 578 F.3d 823, 826 (8th Cir. 2009). While Mahler argues on
appeal that Schreiter failed to preserve the exhaustion issue by not sufficiently
pleading it, we conclude that Mahler waived this argument by not raising it below,
see Wever v. Lincoln County, 388 F.3d 601, 608 (8th Cir. 2004), and that Mahler had
sufficient notice of the issue, see First Union Nat’l Bank v. Pictet Overseas Trust
Corp., 477 F.3d 616, 622 (8th Cir. 2007).

      Accordingly, we affirm.
                     ______________________________




                                         -2-